Citation Nr: 0615145	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-33 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than August 21, 
2003 for entitlement to service connection for left knee 
degenerative joint disease.

2.  Entitlement to an effective date earlier than August 21, 
2003 for entitlement to an increased rating for residuals of 
post-operative left knee dislocated patella.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (the RO).

Procedural history

The veteran served on active duty in the United States Army 
from March 1967 to February 1969.  Service in Vietnam is 
noted in the record.

In a June 1970 rating decision, the RO granted service-
connection for residuals of post-operative left-knee 
dislocated patella (dislocated patella); a 10 percent 
disability rating was assigned.  

The RO received veteran's claim for an increased rating for 
the service-connected left knee disability on August 21, 
2003.  The RO issued a decision in October 2003 granting 
service connection for degenerative joint disease (DJD) of 
the left knee.  A 10 percent disability rating was assigned, 
effective August 21, 2003.  In a February 2004 rating 
decision, the RO granted an increased rating for the service-
connected left knee patella disability, evaluated as 20 
percent disabling, effective August 21, 2003.  

Clarification of issues on appeal

For reasons expressed immediately below, the Board finds that 
this case presents two issues: (1) entitlement to an 
effective date earlier than August 21, 2003 for entitlement 
for service connection for left-knee DJD; and (2) entitlement 
to an effective date earlier than August 21, 2003 for 
increased rating for dislocated patella.  Although the two 
issues share many of the same basic facts, they have separate 
procedural histories.

Service connection (DJD) - procedural history

As noted above, the veteran filed a claim for an increased 
rating for his service-connected left knee disability on 
August 21, 2003.  In the October 2003 rating decision, the RO 
granted service connection for  DJD as secondary to the 
service-connected left patella disability.  A 10 percent 
rating was assigned, effective August 21, 2003.  In November 
2003, the veteran filed a notice of disagreement (NOD) 
regarding the effective date assigned in the October 
decision.  The RO issued a Statement of the Case (SOC) as to 
that issue in August 2004.  The veteran filed a substantive 
appeal [VA Form 9] perfecting the appeal of the DJD claim in 
September 2004.  

Increased rating (dislocated patella) - procedural history

In the October 2003 rating decision which granted service 
connection for DJD, the RO deferred a decision regarding the 
claim for increased rating of the dislocated patella 
disability.  In a February 2004 rating action, the RO 
increased the assigned rating from 10 percent to 20 percent.  
In his September 2004 Form 9, the veteran stated his 
disagreement with the February 2004 decision regarding the 
effective date assigned for the increased rating.  The Board 
will treat the veteran's Form 9 as though a NOD concerning 
that issue, since it meets the requirements of 38 C.F.R. 
§§ 20.201 and 20.302 as to content and timing (2005).  See EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA must liberally 
construe all documents filed by a claimant].  

The record establishes that RO did not issue a SOC regarding 
this issue, and thus the veteran has not had an opportunity 
to file a substantive appeal.  See 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. § 20.200 (2005).  Thus, the issue is not 
ripe for consideration by the Board.

The issue of entitlement to an effective date earlier than 
August 21, 2003 for entitlement for increased rating for 
dislocated patella is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Additional comments

The veteran has not expressed disagreement as to either 
disability rating assigned (10 percent for the DJD and 20 
percent for the patella dislocation).  He has only disagreed 
with the assigned effective date for each, August 21, 2003.

The Board notes that the two issues in this case are not 
inextricably intertwined because the outcome of the increased 
rating claim is not dependent upon the outcome of the 
service-connection claim.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) [the prohibition against the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
in the prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation].  Claims are 
intertwined only if the RO would have to reexamine the merits 
of any denied claim which is pending on appeal before the 
Board under the pertinent law and regulations specifically 
applicable thereto.  See Parker v. Brown, 7 Vet. App. 116 
(1994). Such is not the case here.  Therefore, the Board will 
proceed to adjudicate the DJD claim, as to which an appeal 
has been perfected,  while remanding the patella claim.


FINDING OF FACT

The veteran's claim was received by the RO on August 21, 
2003.  




CONCLUSION OF LAW

The correct effective date of the grant of service connection 
for degenerative joint disease of the left knee is August 21, 
2003.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that an effective date in February 2003 is 
warranted for the award of service-connected degenerative 
joint disease for his left knee, instead of the August 21, 
2003 date awarded by the RO.  He states that he filled out 
the claim paperwork and submitted it in February 2003 through 
his representative.  He further states that upon learning the 
claim had been lost, he filed again in August 2003.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  The VCAA is accordingly applicable to 
this case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].  

As will be explained below, most of the salient facts in this 
case are not in dispute.
The crucial fact in dispute, whether the RO in fact received 
the veteran's claim in February 2003 as he alleges, hinges on 
what is already in the file.  The veteran has not indicated 
that he can add anything to his contentions already of 
record.  
No amount of additional evidentiary development would thus 
avail the veteran.  Therefore, no VCAA notice is necessary.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) [strict 
adherence to law does not dictate unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
result in a case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to veteran].   

In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran has been accorded ample 
opportunity to present evidence and argument on this matter.

In short, the Board believes that this issue is properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision on the merits of the issue of entitlement to an 
earlier effective date for service connection for left knee 
DJD.

Pertinent law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).

Claims

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. § 
3.151(a) (2005).  A claim is defined as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2005).  Any communication or 
action, indicating intent to apply for one or more benefits 
under the laws administered by the VA may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2005).

Analysis

The evidence of record establishes that the RO received 
veteran's claim for an "upgrade" of his service-connected 
left knee disability on August 21, 2003.  
This is the date as of which service connection has been 
established for DJD of the left knee.  As was discussed in 
the law and regulations sections above, the effective date of 
service connection is ordinarily the date of filing of the 
claim therefor.

The veteran has challenged the effective date assigned for 
service connection for DJD of the left knee.  He contended in 
his November 2003 Notice of Disagreement (NOD) that he had 
submitted his claim in February, 2003, not in August 2003.  
Specifically, the veteran stated the following:

Originated (sic) in February 2003, through (M.M.), 
our VA representative in Brookings.  I started the 
paperwork with (M.M.) in February, and I went back 
to check on the claim status in April.  At that 
time, he told me it would take 4-6 months to 
process.  I waited a little longer than 6 months 
and contacted (M.M.) again.  He called VA and was 
told any paperwork was lost.  The claim was 
resubmitted August 21, 2003. 

It appears that M.M., "our VA representative in Brookings," 
is associated with the veteran's service organization as a 
county service officer (CVSO).  There is no indication that 
M.M. is an employee of VA.  

The veteran further states in his VA Form 9 that he "filled 
out the necessary forms and submitted them", presumably to 
M.M.  However, submitting claims paperwork to a service 
organization representative, who is not employed by or 
associated with VA, is not filing a claim with the VA.  The 
representative is an agent of the veteran, not an agent of 
VA.  If the representative did not promptly file the 
veteran's claim with VA, or lost the paperwork entirely, this 
ultimately is the veteran's responsibility, not that of VA. 

Although he is somewhat unclear on this point, the veteran 
also appears to alternatively contend that his claim was in 
fact actually filed with VA on or about February 1, 2003, and 
that such claim was misplaced by VA, rather than by his 
representative.  This brings into play the presumption of 
administrative regularity.  "The presumption of regularity 
supports the official acts of public officers and, in the 
absence of clear evidence to the contrary, courts presume 
that they have properly discharged their official duties."  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), [quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926)].

While the Ashley case dealt with regularity and procedures at 
the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the United States Court of Appeals for Veterans Claims (the 
Court) applied the presumption of regularity to procedures at 
the RO level, such as in the instant case.  The Court 
specifically held that a statement such as the veteran's, 
standing alone, is not sufficient to rebut the presumption of 
regularity in RO operations.  

Therefore, the veteran's statement that he submitted a claim 
which was filed by VA in February  2003, cannot, by itself, 
rebut the presumption of regularity.  Neither is the 
veteran's statement that his "paperwork had been lost" [by 
VA] sufficient to rebut the presumption.  A thorough review 
of the veteran's claims folder does not indicate that he 
filed the claim until August 21, 2003.  The veteran has 
submitted no specific evidence, aside from his own 
statements, concerning the alleged loss of the claim by VA.

In sum, there is no evidence that the veteran or his 
representative filed a claim earlier than August 21, 2003, or 
that the claims file is in any way incomplete.  

Accordingly, based upon a complete review of the evidence on 
file, and for reasons and bases expressed above, the Board 
finds that the currently assigned effective date of August 
21, 2003 is the earliest effective date assignable for 
service-connected degenerative joint disease for the 
veteran's left knee.  Because the law, and not the facts, is 
dispositive of the issue, the veteran has failed to state a 
claim upon which relief may be granted, and, as a matter of 
law, the claim must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2005).


ORDER

Entitlement to an effective date earlier than August 21, 2003 
for the award of service connection for degenerative joint 
disease for the veteran's left knee is denied.


REMAND

As addressed in the Introduction above, the veteran timely 
filed a NOD as to the issue of his entitlement to an earlier 
effective date for the increased rating for the service-
connected patella dislocation.  The RO, however, has not yet 
issued a SOC addressing that issue.  A remand for this action 
is necessary. See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA shall prepare a statement of the case 
regarding the issue as to the veteran's 
entitlement to an effective date earlier 
than August 21, 2003 for the increased 
rating for residuals of post-operative 
left knee dislocated patella, currently 
evaluated as 20 percent disabling.  The 
SOC shall be sent to the veteran and his 
representative, with appropriate notice as 
to his appellate rights.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


